        Case 1:15-cr-00095-AJN Document 3240 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                              9/10/21
  United States of America,

                   –v–
                                                                   15-cr-95 (AJN)
  James Pilgrim,
                                                                       ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       So that the Court may set a change of plea hearing as soon as possible, the Government is

ORDERED to request a hearing date or provide a status update to the Court on or before

September 24, 2021.

       SO ORDERED.

 Dated: September 10, 2021
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
